Citation Nr: 0512340	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  03-30 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Basic eligibility for educational assistance benefits under 
Chapter 30, Title 38, United States Code.


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from May 2002 to May 2003, for 
a total of 11 months and 24 days of active service.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 decision by the RO which denied 
basic eligibility to educational assistance under Chapter 30, 
Title 38, United States Code (Montgomery GI Bill).

The case was remanded by the Board to the RO in June 2004 for 
additional development and adjudication.  

In September 2004, the RO most recently affirmed the 
determination previously entered, and the case has been 
returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The veteran served on active duty for 11 months and 24 
days of a 36-month obligation.

2.  The veteran was separated with an honorable discharge, 
for the Convenience of the Government, but did not complete 
30 months of the 36-month obligation.

3.  The veteran's DD Form 214 reveals that the veteran was 
discharged for miscellaneous/general reasons, under the 
Separation Code "JND" for failure to attain 
credentials/possess valid license to provide patient care.


CONCLUSION OF LAW

The requirements for basic eligibility for VA educational 
assistance under Chapter 30, Title 38, United States Code, 
have not been met.  38 U.S.C.A. §§ 3011, 3018C (West 2002); 
38 C.F.R. §§ 21.7042, 21.7045 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
VCAA which became law in November 2000.  The VCAA applies to 
all pending claims for VA benefits and provides, among other 
things, that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2004).

The RO failed to address the VCAA with respect to the duty to 
notify and assist the appellant in this case prior to the 
initial denial of educational assistance benefits.  However, 
the record reflects that appellant was advised by letter 
issued to the veteran subsequent to the Board's June 2004 
remand, of the evidence necessary to substantiate his claim.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
response, the veteran indicated, in July 2004, that he had no 
additional evidence to be obtained or submitted.  The Board 
further observes that the appellant has been provided with 
the applicable law and regulations, and that there is no 
indication that there are any outstanding pertinent records 
that have not been obtained or that are not sufficiently 
addressed in records contained in the claim file.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that when the law, and not the underlying 
facts or development of the facts are dispositive in a 
manner, the VCAA can have no effect on the appeal.  Manning 
v. Principi, 16 Vet. App. 534, 542 (2002); Smith v. Gober, 14 
Vet. App. 227 (2002) (VCAA has no effect on appeal limited to 
interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001) (VCAA not applicable where law, not factual 
evidence, is dispositive).

This case involves the application of law to undisputed facts 
and those facts have been completely developed by the RO.  
More specifically, this case involves the application of law 
pertaining to eligibility for Chapter 30 educational 
assistance to facts.  The case is ready for appellate review.  
To the extent that VA in any way has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004) (The "harmless error doctrine" is applicable 
when evaluating VA's compliance with the VCAA).

The basic facts in this case are not in dispute.  The veteran 
entered active service in May 2002 and was separated from 
service in May 2003 after serving 11 months and 24 days of 
active duty.  The veteran's DD Form 214 indicates that he had 
not completed his first full term of service, which the 
service department has reported was three years or more.  The 
separation code listed was "JND" and the narrative reason for 
separation was miscellaneous/general reasons.  A Chapter 30 
DOD Data Record indicates that the separation reason was 
"COG" [Convenience of the Government].  Information received 
from the Air Force indicated that the discharge separation 
was involuntary for failure to possess a valid license to 
provide patient care.  

A threshold requirement for Chapter 30 educational assistance 
is the completion of certain requisite service.  In order to 
be entitled to Chapter 30 educational assistance, an 
individual must first enter active duty after June 30, 1985, 
and in the case of an individual whose obligated period of 
active duty is three years or more, serve at least three 
continuous years of active duty.  In the case of an 
individual whose obligated period of active duty is less than 
three years, that individual must serve at least two 
continuous years of active duty.  38 U.S.C.A. § 
3011(a)(1)(A)(i) (West 2002) ; 38 C.F.R. § 21.7042(a) (2004).

However, an individual who does not meet the service 
requirements may be eligible for basic educational assistance 
when he or she is discharged or released from active duty for 
certain specified reasons.  These include when an individual 
is discharged or released from active duty for (1) a service-
connected disability, (2) for a medical condition which 
preexisted service on active duty and which the VA determines 
is not service connected, (3) discharge or release under 10 
U.S.C. § 1173 (hardship discharge), (4) for the convenience 
of the Government, (5) involuntarily for the convenience of 
the Government as a result of a reduction in force or (6) for 
a physical or mental condition that was not characterized as 
a disability, but did interfere with an individual's 
performance of duty.  38 U.S.C.A. § 3011(a)(1)(a)(ii) (West 
2002); 38 C.F.R. § 21.7042(a)(5) (2004).  In addition, an 
individual who is discharged or released from active duty for 
the convenience of the Government must complete not less than 
20 months of continuous active duty of the obligated service 
in the case of an individual whose obligated period of 
service is two years, or complete not less than 30 months of 
continuous active duty under the period of obligated service 
in the case of an individual with an obligated period of 
service of at least three years.  38 U.S.C.A. § 
3011(a)(1)(A)(ii) (West 2002); 38 C.F.R. § 20.7042(a)(5)(iv) 
(2004).

The Board's review of the evidence discloses that the veteran 
did not complete the requisite service for basic eligibility 
for Chapter 30 educational assistance.  The veteran enlisted 
in May 2003 and was obligated to perform three years of 
active service, but had served less than that time on active 
duty when he was separated in May 2003.  While the record 
reflects that the veteran did not complete his obligated 
period of active duty of three years or more, he was 
discharged or released from active duty for the convenience 
of the Government and would have met the service requirements 
for basic eligibility for educational assistance had he 
served 30 months of continuous active duty of that period of 
obligated service.  Unfortunately, the veteran served only 11 
months and 24 days, not the required minimum of 30 months.

Therefore, since the veteran did not have the requisite 
service for Chapter 30 educational benefits when released or 
discharged for the convenience of the Government, the Board 
finds that the RO was correct in denying basic eligibility 
for educational assistance under Chapter 30.  While the Board 
acknowledges the veteran's contention set forth in his Notice 
of Disagreement and his Substantive Appeal, the eligibility 
requirements for Chapter 30 are prescribed by Congress.  
Neither the RO nor the BVA is free to ignore laws enacted by 
Congress and the law in this case, and not the evidence, is 
dispositive of the veteran's appeal.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).  As such, basic eligibility for 
educational assistance under Chapter 30, Title 38, United 
States Code, is not established.

The Board is mindful that the veteran desires, at the very 
least, equitable relief in the form of a reimbursement of the 
$1,100 he has already contributed to the Montgomery GI Bill.  
However, VA does not have any control over the monies reduced 
from a service member's basic pay, nor the statutory 
authority to return that money.  Instead, each specific 
branch of the Armed Forces is responsible for the restoration 
of funds.  Thus, VA has no legal authority to refund the 
veteran's contributions.  Rather, it is more appropriate for 
the veteran to address his dispute directly to the service 
department, an entity separate from VA, to request a refund.


ORDER

Basic eligibility for educational assistance under Chapter 
30, Title 38, United States Code, is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


